Filed 7/26/22 P. v. Morales CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F081405
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. DF014334A)
                    v.

 RICARDO CARRASCO MORALES,                                                                OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Kern County. Robert S.
Tafoya, Judge.
         Cynthia L. Barnes, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Matthew Rodriquez, Acting Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Michael P. Farrell, Assistant Attorney General, Catherine Chatman
and Harry Joseph Colombo, Deputy Attorneys General, for Plaintiff and Respondent.
                                                        -ooOoo-
                                   INTRODUCTION
       A jury convicted appellant Ricardo Carrasco Morales of felony possession of drug
paraphernalia while in a penal institution (Pen. Code, § 4573.6, subd. (a);1 count 2), along
with misdemeanor driving on a suspended license (Veh. Code, § 14601.2, subd. (a);
count 3).2 For the felony, the trial court sentenced appellant to prison for the upper term
of four years. For the misdemeanor, the court imposed a concurrent term of 180 days in
county jail.
       Prior to trial, appellant filed a Pitchess motion3 to obtain information from the
personnel file of the arresting police officer. The court denied that motion, which
appellant contends was error. Appellant also asserts the lower court erred when it refused
to dismiss the entire criminal action based on an alleged Brady violation.4 We reject
appellant’s claims and affirm.
                                    BACKGROUND
I.     The Relevant Trial Evidence.
       The prosecution established that, in April 2019, appellant was driving a vehicle
with a suspended driver’s license. He was stopped by a Delano police officer, Joshua
Garcia, after Garcia observed appellant driving at night without headlights. Garcia also
saw appellant cross a double yellow line. Shortly after stopping appellant, Garcia learned
that appellant’s driving privileges had been suspended. At some point that evening,
another officer transported appellant to the Delano Police Department.



1      All future statutory references are to the Penal Code unless otherwise noted.
2       In count 1, appellant was charged with willfully bringing a device into a penal
institutional intended for injecting or consuming a narcotic in violation of section 4573,
subdivision (a). The jury was unable to reach a verdict in count 1, and a mistrial was
declared.
3      Pitchess v. Superior Court (1974) 11 Cal.3d 531 (Pitchess).
4      Brady v. Maryland (1963) 373 U.S. 83 (Brady).

                                             2.
       The following morning a different Delano police officer, Pedro Mendoza,
transported appellant from Delano to Bakersfield for booking. Mendoza searched
appellant before placing him inside a patrol car. That search, however, only occurred
below appellant’s waistline and Mendoza did not search appellant’s shirt pockets. At
trial, Mendoza explained that, because appellant was already under arrest, another officer
would have already searched appellant more thoroughly. 5
       Prior to entering the booking facility in Bakersfield, Mendoza twice asked
appellant if he had any drug paraphernalia on him. Appellant twice stated, “No.”
Outside the front door to the booking center, a sign indicated that no drug paraphernalia
was permitted inside.
       At the booking center, a sheriff’s deputy searched appellant and found a glass pipe
in appellant’s front shirt pocket. The recovered glass pipe had a “white residue” inside it,
along with “burnt residence.” At trial, Mendoza testified that, based on his experience
and training, appellant’s pipe had been used to ingest methamphetamine.
II.    The Additional Facts Which the Jury did not Learn.
       The jury did not learn that, on the night in question, appellant had been arrested on
suspicion of driving under the influence (DUI) of alcohol. After Garcia pulled appellant
over for a moving violation, Garcia suspected that appellant was under the influence of
alcohol. That same night, another Delano police officer, Alfredo Castillo, was dispatched
to the scene to conduct field sobriety tests. Appellant failed those tests with Castillo, who
determined that appellant was under the influence of alcohol. It was Castillo who
arrested appellant that night.




5      At trial, Mendoza acknowledged that he incorrectly wrote in his report that the
deputy had located the pipe in appellant’s shorts underneath his pants. Mendoza said that
had been a misunderstanding. Mendoza denied moving the pipe from appellant’s pants to
appellant’s shirt pocket.

                                             3.
III.   The Pitchess Motion Regarding Castillo’s Personnel File.
       Prior to trial, appellant filed a Pitchess motion seeking all of Castillo’s personnel
records. Without providing specific details, the motion alleged that Castillo had
fabricated evidence. In part, the motion cited Brady as grounds for disclosure of
Castillo’s personnel records.
       In a supporting declaration, appellant’s trial counsel alleged that, on the night in
question, Garcia had stopped appellant’s vehicle and Castillo had conducted a DUI
investigation. Appellant had been arrested after Castillo concluded appellant had violated
DUI laws. Mendoza transported appellant for booking, and a deputy sheriff at booking
found a pipe on appellant’s person.
       Defense counsel alleged in his declaration that, “based on reliable sources,”
Castillo himself had either been investigated and/or arrested for DUI, and the Delano
Police Department had discharged Castillo. Defense counsel asserted that Castillo’s
history was material to appellant’s defense. According to defense counsel, “Castillo
cannot be trusted” with DUI investigations because Castillo had also been investigated or
arrested for DUI. Without explaining how, defense counsel stated that Castillo’s version
of events “is clearly different” from appellant’s version of events. Finally, defense
counsel declared that information from Castillo’s personnel file was necessary to
impeach Castillo.
       In November 2019, the trial court heard appellant’s Pitchess motion regarding
Castillo’s personnel file. The court stated that a prima facie showing had not been made.
According to the court, just because Castillo had been convicted of a DUI did not mean
Castillo was “incapable of observing what he observed.” The court also noted that
appellant had never denied possessing the drug paraphernalia. The court did not see how
Castillo’s personnel files were relevant. The court denied the Pitchess motion without
prejudice.




                                              4.
IV.       The Alleged Brady Violation.
          In February 2020, about three months after the Pitchess motion was denied, the
trial court was alerted about a possible Brady violation. This issue came to light after
trial had commenced, but before jury selection had started. This Brady issue is central to
appellant’s two claims on appeal.
          It was represented to the court that Castillo (the officer who conducted the field
sobriety tests and arrested appellant on the night in question) had in fact been arrested for
a DUI on or about August 1, 2019. It was also disclosed to the court that Castillo had
been the subject of an internal affairs (IA) investigation. This investigation involved a
separate and unrelated incident to Castillo’s alleged DUI conviction. The IA
investigation stemmed from a felony hit-and-run that had occurred in July 2016. Castillo
and his partner had investigated this hit-and-run, but they had treated it as a mere
accident. Castillo had subsequently lied to the IA investigator by withholding facts
regarding the actual events surrounding the hit-and-run in July 2016.
          Defense counsel argued that this Brady material should have been provided to him
long before trial. The defense asserted that a due process violation had occurred.
Defense counsel asked the court to dismiss the entire case.6 Defense counsel informed
the court that it was the defense theory that Castillo had searched appellant, and Castillo
had permitted appellant to retain possession of the pipe so it would be discovered at
booking.7
          Following the disclosure of this alleged Brady violation, the prosecutor dismissed
the two DUI charges that were pending against appellant. The court denied the defense


6         In or about June 2019, the defense had made an informal discovery request in this
matter.
7       At the preliminary hearing in this matter, Castillo had testified that he had arrested
appellant on the night in question after appellant had failed the field sobriety tests.
Castillo had transported appellant to an emergency room for a blood draw, and then to the
Delano Police Department.

                                                5.
request to dismiss the remaining charges. According to the court, appellant had not
suffered prejudice from any Brady violation because the charges involving Castillo had
been dismissed. On the other hand, the court confirmed that, if the People did not
dismiss the DUI charges, then it would permit the defense to subpoena Castillo to testify.
The prosecutor confirmed that she was dismissing the DUI counts as part of a “strategic”
decision and not as a remedy for any alleged due process violation.
       The following day, the court learned from the parties that it was Castillo who had
personally informed defense counsel that he had incurred a DUI and he had been
terminated. A different prosecutor was previously in charge of this case, and it was the
former prosecutor who had advised defense counsel to file a Pitchess motion regarding
Castillo’s personnel file.8 The current prosecutor asserted to the court that she had turned
over the Brady information promptly when it came to her attention. The current
prosecutor noted that, if the defense wanted a continuation, the People would not oppose
one. However, the prosecutor argued that the defense was not seeking a continuance and,
instead, making a tactical decision to proceed.
       The trial court expressed its concern about this new information involving
Castillo. The court noted that the Delano Police Department had not alerted the court
about this information during the prior Pitchess proceeding. The court, however, stated
that the Brady material came to the defense’s attention before trial started , and the People
had decided to dismiss the DUI charges. The court reaffirmed its belief that appellant
had not suffered prejudice.
       Before the jury received evidence in this matter, the trial court held a series of
hearings pursuant to Evidence Code section 402 (the section 402 hearings) to confirm
that the prosecution could proceed on the remaining charges. Through the section 402


8      Thus, it appears that the former prosecutor in this matter was the “reliable” source
of defense counsel’s declaration in support of the Pitchess motion regarding Castillo’s
personnel file.

                                              6.
hearings, the court determined that Castillo’s testimony was not necessary for the
prosecution to establish appellant’s possession of the pipe at booking, or that appellant
drove a vehicle with a suspended driver’s license.
       Before evidence was presented to a jury, defense counsel asked the court to
reconsider an earlier suppression motion which the court had denied. The defense had
previously argued that appellant had been improperly detained too long on the night he
was arrested, and the defense had sought to suppress all evidence subsequently seized.
The court acknowledged that this new information regarding Castillo could have
impacted the court’s earlier decision to deny the suppression motion. Thus, the court
ordered Garcia to testify at another section 402 hearing to clarify the circumstances
surrounding the traffic stop that led to appellant’s arrest.
       Following Garcia’s subsequent testimony outside the presence of the jury, the
court concluded that no error had resulted because Garcia had independently learned that
appellant’s license was suspended. As such, it did not matter how long it took for
Castillo to arrive at the scene to conduct the field sobriety tests because Garcia had
independent grounds to detain appellant for his misdemeanor driving on a suspended
license. The court determined it was appropriate to proceed to trial.
                                       DISCUSSION
I.     The Trial Court did not Abuse its Discretion in Denying Appellant’s Pitchess
       Motion and any Presumed Error is Harmless.
       Appellant argues that the trial court prejudicially erred in denying his Pitchess
motion regarding Castillo’s personnel file. Appellant seeks reversal of his judgment.
       A.     Standard of review.
       An abuse of discretion standard is used to review a trial court’s decision regarding
a motion for discovery of peace officer personnel records. (Alford v. Superior
Court (2003) 29 Cal.4th 1033, 1039, overruled on other grounds in Facebook, Inc. v.
Superior Court (Touchstone) (2020) 10 Cal.5th 329, 345–346, fn. 6.) Under this


                                               7.
standard, a trial court’s ruling will not be disturbed, and reversal of the judgment is not
required, unless the trial court exercised its discretion in an arbitrary, capricious, or
patently absurd manner that resulted in a manifest miscarriage of justice. (People v.
Rodriguez (1999) 20 Cal.4th 1, 9–10.)
       B.     Analysis.
       Appellant asserts that, because his Pitchess motion raised the possibility of Brady
material contained in Castillo’s files, the trial court could not have denied the motion and
it was obligated to conduct an in camera review. 9 We disagree. The trial court did not
abuse its discretion. In any event, we conclude that any presumed error was harmless.
              1.      The trial court did not abuse its discretion.
       In some circumstances, a criminal defendant may gain access to a law
enforcement officer’s personnel file. (People v. Mooc (2001) 26 Cal.4th 1216, 1219.) In
a Pitchess motion, a defendant must describe the type of records or information sought,
and include affidavits showing good cause for the discovery or disclosure sought.10
(People v. Mooc, supra, at p. 1226.) The defendant must set forth the materiality of the
requested information to the subject matter involved in the pending litigation. (Ibid.)
The affidavits may be based on information and belief, and need not be based on personal
knowledge. (Ibid.) However, the information sought must be requested “with sufficient


9       Under Brady and its progeny, the prosecution must disclose evidence that is
favorable to an accused. This encompasses impeachment evidence as well as exculpatory
evidence. (Strickler v. Greene (1999) 527 U.S. 263, 280.) In Brady, the high court held
that the prosecution’s suppression of favorable evidence to an accused upon request
violates due process, irrespective of the prosecution’s good or bad faith, if the evidence is
material to either guilt or punishment. (Brady, supra, 373 U.S. at p. 87.) The defendant
has the burden of showing materiality. (In re Sassounian (1995) 9 Cal.4th 535, 545.)
10     “Pitchess, supra, 11 Cal.3d 531, and its statutory progeny are based on the
premise that evidence contained in a law enforcement officer’s personnel file may be
relevant to an accused’s criminal defense and that to withhold such relevant evidence
from the defendant would violate the accused’s due process right to a fair trial.” (People
v. Mooc, supra, 26 Cal.4th at p. 1227.)

                                               8.
specificity” to preclude a possibility a defendant is “simply casting about for any helpful
information.” (Ibid.) A defendant must demonstrate a logical link between any proposed
defense and the pending charge, and describe with some specificity how the sought
discovery would impeach the officer’s version of events or support such a defense.
(People v. Superior Court (Johnson) (2015) 61 Cal.4th 696, 720 (Johnson).) A
specificity requirement excludes requests for confidential information that are irrelevant
to the pending charges. (Id. at pp. 720–721.)
       As appellant notes in his briefing, a Pitchess motion may be used to obtain Brady
material contained in a police officer’s confidential personnel file.11 (Johnson, supra, 61
Cal.4th at pp. 705–706.) In fact, because the Pitchess process operates in parallel with
Brady, a trial court must disclose all information that is exculpatory and material under
Brady. (Johnson, supra, 61 Cal.4th at p. 720.) However, when a Pitchess motion
involves a request for potential Brady material, a defendant must provide some
explanation to the trial court regarding how the officer’s credibility might be relevant to
the proceeding. (Johnson, supra, 61 Cal.4th at p. 721.)
       In Serrano v. Superior Court (2017) 16 Cal.App.5th 759 (Serrano), an opinion
which appellant cites, the prosecutor advised the defense to file a Pitchess motion
because the sole arresting officer in the case potentially had Brady material in his


11      “Under Brady, evidence is ‘material’ only if it is reasonably probable a
prosecution’s outcome would have been different had the evidence been disclosed.
[Citation.] By contrast, ‘[u]nder Pitchess, a defendant need only show that the
information sought is material “to the subject matter involved in the pending litigation.”
[Citation.] Because Brady’s constitutional materiality standard is narrower than
the Pitchess requirements, any [information] that meets Brady’s test of materiality
necessarily meets the relevance standard for disclosure under Pitchess. [Citation.]’
[Citation.] [¶] ‘This procedural mechanism for criminal defense discovery, which must
be viewed against the larger background of the prosecution’s constitutional obligation to
disclose to a defendant material exculpatory evidence so as not to infringe the
defendant’s right to a fair trial [citations], is now an established part of criminal
procedure in this state.’ ” (Johnson, supra, 61 Cal.4th at pp. 711–712.)

                                             9.
personnel file. Defense counsel made such a representation to the trial court, and
counsel’s declaration explained that the deputy in question was the sole witness for the
prosecution regarding all charges. Counsel asserted that the deputy’s credibility was
material both at trial and for a motion to suppress evidence. Depending on what existed
in the deputy’s personnel file, any potential Brady evidence could be used to impeach the
deputy. (Serrano, supra, 16 Cal.App.5th at p. 774.) The Serrano court concluded that
defense counsel’s declaration had been sufficient to trigger an in camera review of the
deputy’s personnel file. (Ibid.)
       Appellant asserts that, like in Serrano, his counsel’s declaration in this matter
should have been enough to require an in camera review of Castillo’s personnel file. We
disagree.
       The declaration in support of appellant’s motion failed to set forth a specific,
factual scenario. The declaration generally stated that Castillo had fabricated evidence.
However, there was no explanation for that assertion. The motion also claimed that
Castillo “cannot be trusted” in conducting a DUI investigation because Castillo had been
arrested or convicted of a DUI. However, there was no explanation how Castillo’s prior
DUI would support a defense. Appellant’s Pitchess motion did not elucidate how
Castillo’s credibility might be relevant to the proceeding. Appellant failed to
demonstrate a logical link between any proposed defense and the pending charges.
Appellant also failed to describe with any specificity how the sought discovery would
impeach Castillo’s version of events or support such a defense. (Johnson, supra, 61
Cal.4th at pp. 720–721.)
       Unlike in Serrano, appellant’s Pitchess motion did not assert that the prosecution
had advised the defense to file the motion and seek potential Brady material in Castillo’s
personnel file. Instead, appellant’s motion claimed that Castillo had suffered his own
prior DUI conviction, which made him unfit to conduct the DUI investigation in this
matter. The trial court reasonably expressed concern that appellant failed to demonstrate

                                             10.
how the requested information was relevant to the pending charges. Moreover, unlike
what occurred in Serrano, Castillo was not the sole witness against appellant.
Appellant’s Pitchess motion did not explain how Castillo’s personnel records would be
material to the drug paraphernalia charges. As the trial court noted, appellant never
denied possessing the pipe. Serrano is distinguishable and it does not establish that
reversal is required.
         After reviewing this record, we reject appellant’s assertion that the trial court used
the wrong standard in denying the Pitchess motion. Appellant failed to make an adequate
showing of good cause for the trial court to grant the Pitchess motion and conduct an in
camera review. The court explained that it did not see a connection between Castillo’s
confidential personnel file and the pending charges. We cannot state that the court
exercised its discretion in an arbitrary, capricious, or patently absurd manner that resulted
in a manifest miscarriage of justice. Thus, an abuse of discretion did not occur, and this
claim fails. In any event, we also determine that any presumed error was harmless.
                2.      Any presumed error was harmless.
         Appellant asserts that the various police officers must have left the pipe in his shirt
pocket so he would receive a more serious charge when he was searched at the time of
booking. He contends the suppression of the Brady material in Castillo’s personnel file
was prejudicial to his defense. We disagree.
         The state standard of People v. Watson (1956) 46 Cal.2d 818 (Watson) is used to
analyze prejudice following the denial of a Pitchess motion. (People v. Samuels (2005)
36 Cal.4th 96, 110; People v. Marshall (1996) 13 Cal.4th 799, 842–843.) Under Watson,
reversal is required if it is reasonably probable the result would have been more favorable
to the defendant had the error not occurred. (People v. Guiton (1993) 4 Cal.4th 1116,
1130.)
         A federal constitutional error is reviewed for prejudice under the standard
articulated in Chapman v. California (1967) 386 U.S. 18, 24 (Chapman). (People v.

                                               11.
Aranda (2012) 55 Cal.4th 342, 367.) Under the Chapman standard, a constitutional error
is harmless when the reviewing court determines beyond a reasonable doubt that the error
did not contribute to the verdict. (People v. Aranda, supra, 55 Cal.4th at p. 367.)
       Here, it is not reasonably probable appellant would have received a more
favorable result had the defense received the Brady material sooner. We can also declare
beyond any reasonable doubt that any alleged error did not contribute to the verdicts. As
such, any presumed error was harmless under either applicable standard.
       Prior to the jury being selected, the potential Brady violation was brought to the
trial court’s attention. The prosecutor dismissed the pending DUI charges. Only three
counts were at issue when this matter went to the jury, and none of those charges
involved Castillo.
       During closing argument, the defense asserted to the jurors that appellant had not
tried to sneak the pipe into the secured area at the time of his booking. Instead, the
defense took the position that officers had searched appellant before he went to booking,
and one or more officers must have found the pipe. The officers, however, permitted
appellant to keep the pipe. Defense counsel asked the jury to find appellant not guilty.
       After hearing the trial evidence and defense counsel’s arguments, the jury could
not reach a verdict in count 1, and a mistrial was declared. In relevant part, count 1 had
alleged that appellant willfully and knowingly brought into the sheriff’s office a device
intended to be used for injecting or consuming a narcotic. Although it was unable to
reach a verdict in count 1, the jury convicted appellant in count 2 of possessing drug
paraphernalia in a penal institution in violation of section 4573.6. In count 3, the jury
convicted appellant of misdemeanor driving on a suspended license in violation of
Vehicle Code section 14601.2.
       A review of this record amply demonstrates that, even if error occurred and the
Brady material should have been disclosed at or near the time of the Pitchess motion
regarding Castillo’s personnel files, prejudice did not result under either the state or

                                             12.
federal standards. The DUI charges involving Castillo were dismissed. Appellant was
able to argue to the jurors that the officers permitted appellant to keep the pipe on him
when he was taken to booking. Based on the mistrial in count 1, it is apparent that the
jury carefully considered the evidence. The jury, however, concluded that appellant had
knowingly possessed the pipe when he was booked. Castillo’s credibility had no bearing
on whether appellant possessed the pipe when he was booked, or whether he drove on a
suspended license. We can declare that any error in the denial of the Pitchess motion was
harmless. Consequently, appellant’s arguments are without merit, and reversal is not
required.
II.    The Trial Court Did Not Err in Denying a Motion to Dismiss the Entire
       Matter and any Presumed Error was Harmless.
       Appellant contends that his judgment must be reversed because the trial court did
not dismiss the entire criminal matter after the alleged Brady violation was revealed. We
disagree. The trial court did not err and any presumed error was harmless.
       A.     The trial court did not err.
       A trial court has broad discretion to fashion a remedy in the event a discovery
abuse occurs. (People v. Bowles (2011) 198 Cal.App.4th 318, 325.) “We generally
review a trial court’s ruling on matters regarding discovery under an abuse of discretion
standard.” (People v. Ayala (2000) 23 Cal.4th 225, 299.)
       We conclude that the trial court did not abuse its discretion or otherwise err in
permitting the prosecution to proceed on the charges that did not involve Castillo. After
the alleged Brady violation came to light, the court engaged in a prolonged discussion
with the parties regarding how the late disclosure would impact the trial. Before the jury
received evidence in this matter, the trial court held a series of section 402 hearings.
Through the section 402 hearings, the court confirmed that Castillo’s testimony was not
necessary for the prosecution to establish appellant’s possession of the pipe at booking, or
that appellant drove a vehicle with a suspended driver’s license.


                                             13.
       We discern no error regarding how the court handled the late disclosure of the
Brady information regarding Castillo. The court carefully considered the pending
charges in light of the new information. The court gathered evidence through the
section 402 hearings to ascertain whether or not Castillo was a necessary witness for the
remaining charges. The court determined that the new information would not have
altered its prior denial of appellant’s suppression motion. In light of the prosecution
dismissing the DUI charges that involved Castillo, the court determined that appellant
had not been prejudiced and a full dismissal of the criminal matter was not warranted.
       Based on this record, the trial court did not abuse its discretion or otherwise err
when it declined to dismiss the entire criminal matter. We reject appellant’s arguments to
the contrary. “In sum, no constitutional violation or other error has been shown.”
(People v. Jenkins (2000) 22 Cal.4th 900, 952.) Consequently, reversal of the judgment
is not warranted, and this claim fails. In any event, we find any presumed error harmless.
       B.     Any presumed Brady violation was harmless.
       A defendant is entitled to a new trial if the “net effect” of the withheld evidence
raises “a reasonable probability” that a different result would have occurred with
disclosure. (Kyles v. Whitley (1995) 514 U.S. 419, 421–422.) “ ‘A reasonable
probability does not mean that the defendant “would more likely than not have received a
different verdict with the evidence,” only that the likelihood of a different result is great
enough to “undermine[] confidence in the outcome of the trial.” ’ ” (Association for Los
Angeles Deputy Sheriffs v. Superior Court (2019) 8 Cal.5th 28, 40, quoting Smith v.
Cain (2012) 565 U.S. 73, 75.)
       A Brady violation does not occur if the disputed evidence is presented at trial.
(People v. Verdugo (2010) 50 Cal.4th 263, 281; People v. Morrison (2004) 34 Cal.4th
698, 715.) Likewise, information that is disclosed in advance of trial is not considered
suppressed, even if it should have been provided earlier to the defense. (People v.
Superior Court (Meraz) (2008) 163 Cal.App.4th 28, 51.)

                                              14.
       Here, the information regarding Castillo came to the defense’s attention before the
jury was selected. Moreover, the prosecution dismissed the DUI charges that were
impacted by this late disclosure. Thus, this record does not demonstrate a true
suppression of Brady material and our confidence in this matter is not undermined
regarding the outcome of this trial. Castillo was not a material witness regarding
appellant’s possession of the pipe at booking. Castillo did not transport appellant from
Delano to the booking facility in Bakersfield, and Castillo was not present when the
deputy found the pipe in appellant’s shirt pocket. Castillo also had no involvement
regarding Garcia’s observation that appellant had operated a vehicle on a suspended
driver’s license. The “net effect” of the withheld evidence does not raise “a reasonable
probability” that a different result would have occurred if the information about Castillo
had been disclosed sooner. (Kyles v. Whitley, supra, 514 U.S. at pp. 421–422.)
Therefore, even if a Brady violation occurred, any presumed error was harmless. This
claim is without merit and reversal is not required.
                                      DISPOSITION
       The judgment is affirmed.



                                                                     LEVY, ACTING P. J.
WE CONCUR:



FRANSON, J.



PEÑA, J.




                                            15.